Case 2:21-ap-01155-BR          Doc 7 Filed 08/17/21 Entered 08/17/21 20:07:36        Desc
                               Main Document     Page 1 of 5



 1 EVAN C. BORGES, State Bar No. 128706
    EBorges@GGTrialLaw.com
 2 GREENBERG GROSS LLP
   650 Town Center Drive, Suite 1700
 3 Costa Mesa, California 92626
   Telephone: (949) 383-2800
 4 Facsimile: (949) 383-2801

 5 Attorneys for Defendants Erika N. Girardi, Pretty
   Mess, Inc., and EJ Global, LLC
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9              CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

10

11 In re                                               Case No. 2:20-bk-21022-BR

12 GIRARDI KEESE,                                      Chapter 7

13                Debtor.                              Adv No. 2:21-ap-01155-BR

14                                                     JOINT STIPULATION AND [PROPOSED]
     ELISSA D. MILLER, Chapter 7 Trustee,              ORDER TO EXTEND TIME FOR
15                                                     DEFENDANTS ERIKA N. GIRARDI,
                  Plaintiff,                           PRETTY MESS, INC. AND EJ GLOBAL,
16                                                     LLC TO RESPOND TO ADVERSARY
           v.                                          COMPLAINT
17
   ERIKA N. GIRARDI, an individual; EJ
18 GLOBAL, LLC, a limited liability company;           Judge:   Hon. Barry Russell
   and PRETTY MESS, INC., a corporation,
19
               Defendants.
20

21

22

23

24

25

26

27

28

        JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANTS ERIKA N.
       GIRARDI, PRETTY MESS, INC. AND EJ GLOBAL, LLC TO RESPOND TO ADVERSARY COMPLAINT
Case 2:21-ap-01155-BR         Doc 7 Filed 08/17/21 Entered 08/17/21 20:07:36                  Desc
                              Main Document     Page 2 of 5



 1          Plaintiff Elissa D. Miller, Chapter 7 trustee (“Plaintiff”) and defendants Erika N. Girardi,

 2 Pretty Mess, Inc., and EJ Global, LLC (collectively, “Defendants,” and together with Plaintiff,

 3 hereinafter the “Parties”), by and through their undersigned counsel, and subject to the approval of

 4 this Court, enter into this Stipulation and [Proposed] Order to Extend Time for Defendants Erika N.

 5 Girardi, Pretty Mess, Inc., and EJ Global, LLC to Respond to Adversary Complaint (“Stipulation”),

 6 the purpose of which is to extend Defendants’ time to respond to Plaintiff’s adversary complaint by

 7 fourteen (14) days up to and including Thursday, September 2, 2021.

 8          This Stipulation is based on the following facts:

 9          1.      On July 14, 2021, Plaintiff filed her adversary complaint (the “Complaint”) against

10 Defendants, commencing the above-captioned adversary proceeding.

11          2.      On July 20, 2021, the Court issued its Summons and Notice of Status Conference,

12 which provides that Defendants’ responsive pleading must be filed on or before August 19, 2021,

13 and sets a status conference before this Court on September 14, 2021.

14          3.      On July 22, 2021, by agreement between counsel, Plaintiff served on Defendants, via

15 email, the Complaint, Summons, and Notice of Status Conference.

16          4.      Counsel for the Parties have agreed that Defendants may have a fourteen (14) day

17 extension of time in which to answer, move, or otherwise respond to the Complaint, up to and

18 including Thursday, September 2, 2021. Counsel for Defendants requested this brief courtesy

19 extension due to having been out of the office for medical reasons during the first two weeks of

20 August 2021. This is the first extension that has been requested and granted, and it is not sought for

21 the purpose of delay.

22                                             STIPULATION

23          Based on the foregoing, the Parties stipulate that Defendants’ time to answer, move, or

24 otherwise respond to the Complaint is extended by fourteen (14) days up to and including September

25 2, 2021.

26          IT IS SO STIPULATED.

27

28
                                                       -2-
        JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANTS ERIKA N.
       GIRARDI, PRETTY MESS, INC. AND EJ GLOBAL, LLC TO RESPOND TO ADVERSARY COMPLAINT
Case 2:21-ap-01155-BR       Doc 7 Filed 08/17/21 Entered 08/17/21 20:07:36               Desc
                            Main Document     Page 3 of 5



 1 DATED: August 17, 2021                     LAW OFFICE OF RONALD RICHARDS &
                                              ASSOCIATES, A.P.C.
 2

 3

 4                                            By:
                                                    Ronald H. Richards
 5                                                  Special Litigation Counsel for Plaintiff Chapter 7
                                                    trustee, Elissa D. Miller
 6

 7
     DATED: August ___,
                   17 2021                    GREENBERG GROSS LLP
 8

 9
                                              By:
10                                                  Evan C. Borges
11                                                  Attorneys for Defendants Erika N. Girardi, Pretty
                                                    Mess, Inc., and EJ Global, LLC
12

13

14
                                                ORDER
15
            Pursuant to the foregoing Stipulation, and good cause appearing, the Court hereby
16
     ORDERS that defendants Erika N. Girardi, Pretty Mess, Inc., and EJ Global, LLC shall have up to
17
     and including Thursday, September 2, 2021, in which to answer, move, or otherwise respond to
18
     the Complaint.
19

20
     DATED: August ___, 2021
21

22

23                                               Hon. Barry Russell
                                                 United States Bankruptcy Court Judge
24

25

26

27

28
                                                    -3-
        JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANTS ERIKA N.
       GIRARDI, PRETTY MESS, INC. AND EJ GLOBAL, LLC TO RESPOND TO ADVERSARY COMPLAINT
Case 2:21-ap-01155-BR           Doc 7 Filed 08/17/21 Entered 08/17/21 20:07:36                      Desc
                                Main Document     Page 4 of 5



 1                             PROOF OF SERVICE OF DOCUMENT
 2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is:
 3
                                          650 Town Center Drive, Suite 1700
 4                                             Costa Mesa, CA 92626

 5 A true and correct copy of the foregoing document entitled (specify): JOINT STIPULATION AND
     [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANTS ERIKA N. GIRARDI, PRETTY MESS,
 6 INC. AND EJ GLOBAL, LLC TO RESPOND TO ADVERSARY COMPLAINT will be served or was served
     (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
 7 stated below:

 8 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 9 hyperlink to the document. On August 17, 2021, I checked the CM/ECF docket for this bankruptcy case or
     adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
10 receive NEF transmission at the email addresses stated below:

11
                                                                 Service information continued on attached page
12
     2. SERVED BY UNITED STATES MAIL:
13 On ________ I served the following persons and/or entities at the last known addresses in this bankruptcy
     case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
14 States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
     declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
15

16                                                               Service information continued on attached page

17 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
     (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
18 August 17, 2021, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
19 email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
20

21                                                               Service information continued on attached page

22 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

23     August 17, 2021         Cheryl Winsten
       Date                      Printed Name                    Signature
24

25

26

27

28
                                                           -4-
         JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANTS ERIKA N.
        GIRARDI, PRETTY MESS, INC. AND EJ GLOBAL, LLC TO RESPOND TO ADVERSARY COMPLAINT
Case 2:21-ap-01155-BR         Doc 7 Filed 08/17/21 Entered 08/17/21 20:07:36               Desc
                              Main Document     Page 5 of 5



 1                                       In re GIRARDI KEESE
                      Elissa D. Miller, Chapter 7 Trustee v. Erika N. Girardi, et al.
 2                                      Adv. No. 2:21-ap-01155-BR
                                  U.S.B.C. Central District of California
 3                                         Los Angeles Division

 4 The following is the list of parties who are currently on the list to receive email notice/service for

 5 this case.

 6           Ori S Blumenfeld ori@marguliesfaithlaw.com,
              Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
 7            hLaw.com

 8           Craig G Margulies Craig@MarguliesFaithlaw.com,
              Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithl
 9            aw.com
10           Elissa Miller (TR) CA71@ecfcbis.com,
              MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
11
             Ronald N Richards     ron@ronaldrichards.com, morani@ronaldrichards.com
12
             Frank X Ruggier     frank@ruggierlaw.com, enotice@pricelawgroup.com
13
             United States Trustee (LA)     ustpregion16.la.ecf@usdoj.gov
14
             Timothy J Yoo     tjy@lnbyb.com
15

16 2.         SERVED BY UNITED STATES MAIL:

17
     3.       SERVED BY PERSONAL DELIVERY:
18
   U.S. Bankruptcy Court:
19 U.S. Bankruptcy Court
   Hon. Barry Russell
20 255 E. Temple Street, Suite 1660
   Los Angeles, CA 90012
21

22

23

24

25

26

27

28
                                                     -5-
           JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANTS ERIKA N.
          GIRARDI, PRETTY MESS, INC. AND EJ GLOBAL, LLC TO RESPOND TO ADVERSARY COMPLAINT
